The petitioner, on September 13, 1928, filed in this court his petition alleging that he was not in the state of Colorado on the 23d day of May, 1928, that date upon which it is alleged in the executive warrant he killed and murdered one John F. Parrish, in the state of Colorado.
Petitioner further alleges that he is illegally held under said executive warrant by E.C. London, sheriff of Carter county, Okla., and asks that a writ issue.
Upon an examination of the papers and record in this case, we find that the granting of a writ at this time would afford the petitioner no relief.
Therefore the writ is denied.